DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2- 31 have been presented for examination and are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "network locations".  There is insufficient antecedent basis for this limitation in the claim. For examining purpose, it has been interpreted as “a network locations”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2- 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11356339 hereinafter ‘339. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claims 1 of patent ‘339.  
Similar reasoning applies to claims 12, 22 and 30 of the instant application. See, the table below which shows both application claims on limitation bases. 

The Instant application -17/832,903
Patent No. - 11356339
Claim 2.  A gateway comprising:
               memory; and
               processing circuitry coupled to the memory, the     processing circuitry to: 
receive a request from a requester via a network interface of the SLA gateway, the request including: 
an inference model identifier that identifies a registered platform of the request and 
a response time indicator;
 transmit the request to the registered platform to handle the request consistent with the response time indicator, the registered platform selected based on a latency of the registered platform and the response time indicator; and
delay a different request having a higher response time indicator than the received request.
Claim 1.  A service-level agreement (SLA) gateway comprising: memory; and
 processing circuitry coupled to the memory, the processing circuitry to:
 receive a request from a requester via a network interface of the SLA gateway, the request comprising: 
an inference model identifier that identifies a registered handler of the request and 
a response time indicator; 
transmit the request to the registered handler to handle the request consistent with the response time indicator,
 the registered handler selected based on a latency of the registered handler and the response time indicator; and 

drop a prior request having a higher response time indicator than the response time indicator of the received request. 

Claim 3.  The apparatus of claim 2, wherein when the response time indicator indicates an undefined time, the processing circuitry is to determine the response time indicator, based on the inference model identifier.
Claim 2 . The gateway of claim 2, wherein when the response time indicator indicates an undefined time, the processing circuitry is to determine the response time indicator, based on the inference model identifier.
Claim 4.  The apparatus of claim 2, wherein the processing circuitry is to: 
store management and registration interfaces including network locations of platforms in the memory that are used in the selection of the platform.
Claim 3. The gateway of claim 2, wherein the processing circuitry is to: 
store management and registration interfaces comprising network locations of handlers in the memory that are used in the selection of the registered handler.
Claim 5.  The apparatus of claim 2, wherein the different request is received prior to the request from the requester.
Claim 4. The gateway of claim 2, wherein the processing circuitry is to: receive a response to the request.
Claim 6.  The apparatus of claim 2, wherein the processing circuitry is to: 
assess a plurality of platforms capable of handling the request within a time indicated by the response time indicator; and 
perform the determination of the network location based on at least one of: 
an availability of the platforms or previous routings of requests.
Claim 6. The gateway of claim 2, wherein the processing circuitry is to: 
assess a plurality of handlers capable of handling the request within a time indicated by the response time indicator; and 
perform the determination of the network location based on at least one of: 
an availability of the handlers or previous routings of requests.
Claim 7.  The apparatus of claim 2, wherein the processing circuitry is to: aggregate a plurality of requests into an aggregated request; and route the aggregated request to a platform address of an aggregated request platform.
 
Claim 5.  The gateway of claim 5, wherein the processing circuitry is to: forward the response to the requester.
Claim 8. The apparatus of claim 7, wherein the plurality of requests are aggregated based on an inference model, and wherein the aggregated request is a single message.
Claim 7.  The gateway of claim 2, wherein the processing circuitry is to: 
aggregate a plurality of requests into an aggregated request; and 
route the aggregated request to a network location of an aggregated request handler that is an aggregated request platform or an aggregated request inference model. 
Claim 17. The method of claim 2, comprising: 
associating the network gateway with the requester; and establishing a communication link between the network gateway and the requester when the requester meets a predefined linking criteria.
Claim 8.  The gateway of claim 2, wherein the processing circuitry is to: 
associate the SLA gateway with the requester; and establish a communication link between the SLA gateway and the requester when the requester meets a predefined linking criteria.
Claim 18. The method of claim 2, comprising sending an indication to the requester of the delayed request that its request has been delayed.
Claim 9.  The gateway of claim 2, wherein the processing circuitry is to: send an indication to the requester of the dropped or delayed request that its request has been dropped or delayed.
Claim 19. The method of claim 2, comprising establishing a communication link between the network gateway and a second network gateway, wherein the network gateway receives the platform address of the known platform from the second network gateway.
Claim 10. The gateway of claim 2, wherein the processing circuitry is to: 
establish a communication link between the SLA gateway and a second gateway, wherein the SLA gateway receives a network location of the registered handler from the second gateway.
Claim 12. A method comprising: 
receiving, at a network gateway, a request from a requester via a network interface of the network gateway, the request including:
 an inference model identifier that identifies a registered platform of the request and a response time; 
transmit the request to the registered platform to handle the request consistent with the response time, the known platform selected based on a latency of the known platform and the response time; and 
drop a different request having a higher response time than the received request.
Clam 13.  A method comprising: 
receiving, at a service-level agreement (SLA) gateway, a request from a requester via a network interface of the SLA gateway, the request comprising: 
an inference model identifier that identifies a registered handler of the request and a response time indicator; 
transmit the request to the registered handler to handle the request consistent with the response time indicator, the registered handler selected based on a latency of the registered handler and the response time indicator; and
drop a prior request having a higher response time indicator than the response time indicator of the received request.
Clam 13. The method of claim 12, wherein when the response time indicates an undefined time, the processing circuitry is to determine the response time based on the inference model identifier.
Clam 14. The method of claim 14, wherein when the response time indicator indicates an undefined time, and the method comprises determining the response time indicator, based on the inference model identifier.
Clam  22. At least one non-transitory machine-readable medium including instructions, which when executed by a network gateway, cause the network gateway to: 

receive a request from a requester via a network interface of the network gateway, the request including: 
an inference model identifier that identifies a known platform of the request and a response time value;

 transmit the request to the known platform to handle the request consistent with the response time value, the known platform selected based on a latency of the known platform and the response time value; and 
delay a different request having a higher response time value than the received request.
Claim 20. At least one non-transitory machine-readable medium including instructions, which when executed by a service-level agreement (SLA) gateway, cause the SLA gateway to: 
receive a request from a requester via a network interface of the SLA gateway, the request comprising: 
an inference model identifier that identifies a registered handler of the request and 
a response time indicator; 
transmit the request to the registered handler to handle the request consistent with the response time indicator, the registered handler selected based on a latency of the registered handler and the response time indicator; and 
drop a prior request having a higher response time indicator than the response time indicator of the received request.
Clam  30.  An Internet of Things (IoT) system comprising: 
an IoT device; and 
a gateway comprising: 
memory; and 
processing circuitry coupled to the memory, the processing circuitry to:  
receive a request from the IoT device via a network interface of the gateway, the request including: 
an inference model identifier that identifies a known platform of the request and a response time indicator;

transmit the request to the known platform to handle the request consistent with the response time indicator, the known platform selected based on a latency of the known platform and the response time indicator; and
delay a prior request having a higher response time indicator than the received request.
Claim 24. An Internet of Things (IoT) system comprising: 
an IoT device; and 
a service-level agreement (SLA) gateway comprising: 
memory; and 
processing circuitry coupled to the memory, the processing circuitry to:
 receive a request from the IoT device via a network interface of the SLA gateway, the request comprising:
 an inference model identifier that identifies a registered handler of the request and a response time indicator; 

transmit the request to the registered handler to handle the request consistent with the response time indicator, the registered handler selected based on a latency of the registered handler and the response time indicator; and
drop a prior request having a higher response time indicator than the response time indicator of the received request.
Claim 31. The system of claim 30, wherein the latency is based on network speed to the platform.
Claim 25. The system of claim 24, wherein the latency is based on network speed to the registered handler.


11.	Claim 2-31 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-25 of U.S. Patent No. US 10805179 hereinafter ‘179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 2 of the instant application and thus anticipate the claims of the instant application. Claim 1 of the Patent ‘179 does not explicitly recite transmit the request to the registered platform to handle the request consistent with the response time indicator, the registered platform selected based on a latency of the registered platform and the response time indicator.
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to combine or modify the additional elements of claim 2 of instant application to maintain a registered platform to handle the request consistent with the response time indicator with management and registration interfaces comprising network locations of handlers of the Patent ‘179. A person of ordinary skill in the art would have been motivated to add the remaining additional elements to assigning the management and registration interfaces that may also be used to register new models, modify existing models, or move models to different resources in different platforms as needs grow or decline, also, there may be a need to process the registration quickly to enable further requests from the vehicle to be processed.
Similar reasoning applies to claims 12, 22 and 30 of the instant application. See, the table below which shows both application claims on limitation bases


The Instant application -17/832,903
Patent No. 10805179
Claim 2.  A gateway comprising:
               memory; and
               processing circuitry coupled to the memory, the     processing circuitry to: 
receive a request from a requester via a network interface of the SLA gateway, the request including: 
an inference model identifier that identifies a registered platform of the request and 
a response time indicator;
 transmit the request to the registered platform to handle the request consistent with the response time indicator, the registered platform selected based on a latency of the registered platform and the response time indicator; and

delay a different request having a higher response time indicator than the received request.




Claim 3.  The apparatus of claim 2, wherein when the response time indicator indicates an undefined time, the processing circuitry is to determine the response time indicator, based on the inference model identifier.

Claim 4.  The apparatus of claim 2, wherein the processing circuitry is to: store management and registration interfaces including network locations of platforms in the memory that are used in the selection of the platform.
Claim 1.       A service-level agreement (SLA) gateway apparatus comprising:
memory; and
processing circuitry coupled to the memory, the processing circuitry to:
receive a request from a requester via a network interface of the gateway, the request comprising:
an inference model identifier that identifies a handler of the request; and
a response time indicator that:
relates to a time within which the request is to be handled; or
indicates an undefined time within which the request is to be handled;
determine a network location of the handler that is a platform or an inference model to handle the request consistent with the response time indicator, wherein the determination of the network location of the handler is based a latency of the handler and the response time indicator; 
route the request to the handler at the network location; and
delay or drop a prior request having a higher response time indicator than the received request.

Claim 2. The apparatus of claim 1, wherein when the response time indicator indicates the undefined time, the processing circuitry is to further:
determine the response time indicator, based on at least one of the inference model identifier or additional data of the request.

Claim 3.  The apparatus of claim 1, wherein the processing circuitry is to further:  store management and registration interfaces comprising network locations of handlers in the memory that are used in the determination of the network location.
Claim 5.  The apparatus of claim 2, wherein the different request is received prior to the request from the requester.
Claim 4. The apparatus of claim 1, wherein the processing circuitry is to further: 
receive, from the platform or inference model, a response to the request.
Claim 5.   The apparatus of claim 4, wherein the processing circuitry is to further: forward the response to the requester.
Claim 6.  The apparatus of claim 2, wherein the processing circuitry is to: 
assess a plurality of platforms capable of handling the request within a time indicated by the response time indicator; and 
perform the determination of the network location based on at least one of:  an availability of the platforms or previous routings of requests.
Claim 6. The apparatus of claim 1, wherein the processing circuitry is to further: 
assess a plurality of capable handlers capable of handling the request within a time indicated by the response time indicator; and 
perform the determination of the network location based on a least one of an availability of the capable handlers or previous routings of requests.
Claim 7.  The apparatus of claim 2, wherein the processing circuitry is to: aggregate a plurality of requests into an aggregated request; and route the aggregated request to a platform address of an aggregated request platform.
 
Claim 7. The apparatus of claim 1, wherein the processing circuitry is to further: 
aggregate a plurality of requests into an aggregated request; and 
route the aggregated request to a network location of an aggregated request handler that is an aggregated request platform or an aggregated request inference model.
Claim 9.  The apparatus of claim 2, wherein the processing circuitry is to: send an indication to the requester of the delayed request that its request has been delayed.
Claim 10. The apparatus of claim 9, wherein the processing circuitry is to further: send an indication to the requester of the dropped or delayed request that its request has been dropped or delayed.
Claim 10.  The apparatus of claim 2, wherein the processing circuitry is to: establish a communication link between the SLA gateway and a second gateway, wherein the SLA gateway receives a platform address of the registered platform from the second gateway.
Claim 11. The apparatus of claim 1, wherein the processing circuitry is to further: establish a communication link between the gateway and a second gateway, wherein the gateway receives the network location from the second gateway.
Claim 17. The method of claim 2, comprising: 
associating the network gateway with the requester; and establishing a communication link between the network gateway and the requester when the requester meets a predefined linking criteria.
 Claim 8. The apparatus of claim 1, wherein the processing circuitry is to further:
 associate the gateway with the requester; and establish a communication link between the gateway and the requester when the requester meets a predefined linking criteria.
Claim 12. A method comprising: 
receiving, at a network gateway, a request from a requester via a network interface of the network gateway, the request including:

 an inference model identifier that identifies a registered platform of the request and 
a response time; 
transmit the request to the registered platform to handle the request consistent with the response time, the known platform selected based on a latency of the known platform and the response time; and 
drop a different request having a higher response time than the received request.
Claim 12. A method for operating a service-level agreement (SLA) gateway, the gateway comprising a processor, and the method comprising using the processor to perform operations of:
receiving a request from a requester via a network interface of the gateway, the request comprising:
an inference model identifier that identifies a handler of the request; and
a response time indicator that:
relates to a time within which the request is to be handled; or
indicates an undefined time within which the request is to be handled;
determining a network location of the handler that is a platform or an inference model to handle the request consistent with the response time indicator, wherein the determination of the network location of the handler is based a latency of the handler and the response time indicator; 
routing the request to the handler at the network location; and
delaying or dropping a request having a higher response time indicator than the received request.
Clam 13. The method of claim 12, wherein when the response time indicates an undefined time, the processing circuitry is to determine the response time based on the inference model identifier.
Clam 14. The method of claim 13, wherein when the response time indicator indicates the undefined time, the method further comprises: determining the response time indicator, based on at least one of the inference model identifier or additional data of the request.
Clam 15. The method of claim 12, comprising:
 assessing a plurality of platforms capable of handling the request within a time indicated by the response time; and determining a platform address of the registered platform based on at least one of: an availability of the platforms or previous routings of requests.
Clam 17. The method of claim 13, further comprising: accessing a plurality of capable handlers capable of handling the request within a time indicated by the response time indicator; and performing the determining of the network location based on a least one of an availability of the capable handlers or previous routings of requests.
Clam  22. At least one non-transitory machine-readable medium including instructions, which when executed by a network gateway, cause the network gateway to: 

receive a request from a requester via a network interface of the network gateway, the request including: 
an inference model identifier that identifies a known platform of the request and a response time value;

 transmit the request to the known platform to handle the request consistent with the response time value, the known platform selected based on a latency of the known platform and the response time value; and 
delay a different request having a higher response time value than the received request.
Claim 20. A non-transitory computer program product comprising one or more computer readable storage media comprising computer-executable instructions operable to, when executed by processing circuitry of a service-level agreement (SLA) gateway apparatus, cause the apparatus to:

receive a request from a requester via a network interface of the gateway, the request comprising:
an inference model identifier that identifies a handler of the request; and
a response time indicator that:
relates to a time within which the request is to be handled; or
indicates an undefined time within which the request is to be handled;
determine a network location of the handler that is a platform or an inference model to handle the request consistent with the response time indicator, wherein the determination of the network location of the handler is based a latency of the handler and the response time indicator; 
route the request to the handler at the network location; and
delay or drop a prior request having a higher response time indicator than the received request.

Clam  30.  An Internet of Things (IoT) system comprising: 
an IoT device; and 
a gateway comprising: 
memory; and 
processing circuitry coupled to the memory, the processing circuitry to:  
receive a request from the IoT device via a network interface of the gateway, the request including: an inference model identifier that identifies a known platform of the request and a response time indicator;
transmit the request to the known platform to handle the request consistent with the response time indicator, the known platform selected based on a latency of the known platform and the response time indicator; and
delay a prior request having a higher response time indicator than the received request.
Claim 22. A non-transitory computer program product comprising one or more computer readable storage media comprising computer-executable instructions operable to, when executed by processing circuitry of a service-level agreement (SLA) gateway apparatus, cause the apparatus to: 
receive a request from a requester via a network interface of the gateway, the request comprising: 
an inference model identifier that identifies a handler of the request; and a response time indicator that:
 relates to a time within which the request is to be handled; or indicates an undefined time within which the request is to be handled; 
determine a network location of the handler that is a platform or an inference model to handle the request consistent with the response time indicator, wherein the determination of the network location of the handler is based a latency of the handler and the response time indicator; 
route the request to the handler at the network location; and delay or drop a prior request having a higher response time indicator than the received request.

Claim 26. A service-level agreement (SLA) gateway apparatus comprising:
means for receiving a request from a requester via a network interface of the gateway, the request comprising:
an inference model identifier that identifies a handler of the request; and a response time indicator that:
relates to a time within which the request is to be handled; or
indicates an undefined time within which the request is to be handled;
means for determining a network location of a handler that is a platform or an inference model to handle the request consistent with the response time indicator, wherein the determination of the network location of the handler is based a latency of the handler and the response time indicator; means for routing the request to the handler at the network location; and
means for delaying or dropping a prior request having a higher response time indicator than the received request.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/03/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457				


/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457